Andrews, Presiding Judge.
When Bennie Earl Powe and Daina Elizabeth Jordan were divorced in February 1999, the trial court granted them joint custody of their two-year-old child with each parent having physical custody of the child for alternating six-month periods. In March 2001 the trial court granted Jordan’s petition to change custody and awarded custody of the now four-year-old child to Jordan. Powe appeals claiming there was no evidence of a change of conditions affecting the welfare of the child which could have supported a change of custody. We find there was sufficient evidence to support the change of custody and affirm.
Once a permanent child custody award has been entered, the test for use by the trial court in change of custody suits is whether there has been a change of conditions affecting the welfare of the child. Gazaway v. Brackett, 241 Ga. 127, 128 (244 SE2d 238) (1978); Arp v. Hammonds, 200 Ga. App. 715, 716 (409 SE2d 275) (1991). Since potential change of custody is always considered in light of the best interests of the child, an order changing custody may be based on evidence of a positive or adverse change in the circumstances of either of the joint custodial parents, or any *274change in the circumstances of the child substantially affecting the welfare and best interests of the child. Robinson v. Ashmore, 232 Ga. 498, 501-502 (207 SE2d 484) (1974).
Decided May 6, 2002.
Culpepper & Horne, Robert Culpepper III, Melvin R. Horne, for appellant.
Porter, Lehman & Chason, Thomas L. Lehman, for appellee.
(Punctuation omitted.) In the Interest of S. D. J., 215 Ga. App. 779 (452 SE2d 155) (1994).
Although the evidence showed that Powe and Jordan were both fit parents who loved and provided for the child, there was also evidence that as the child advanced in age the change in physical custody every six months became a traumatic event for the child. This was reasonable evidence showing a change of conditions substantially affecting the welfare and best interest of the child and was sufficient to support the trial court’s order terminating joint custody and changing custody of the child to Jordan. In the Interest of S. D. J, supra; Blackburn v. Blackburn, 168 Ga. App. 66, 71 (308 SE2d 193) (1983).

Judgment affirmed.


Phipps and Mikell, JJ., concur.